—Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs, upon the grounds, first, that on thé merits there is no controlling public reason or superior private right to induce the consent of the court (Matter of Ackermann, 124 App. Div. 684); second, there is no evidence that appellant is a corporation for the consent of which that of the court can be substituted under section 71 of the Membership Corporations Law.* (Matter of Cohen, 76 App. Div. 401.) Jenks, P. J., Burr and Stapleton, JJ., concurred; Thomas, J., concurred in the result on the ground that appellant [applicant] has not exhausted his remedy as a member of the society by an appeal to the governing board of the society; Carr, J., not voting.

 Consol. Laws, chap. 35 (Laws o.' 1909, chap. 40), § 71.— [Rep.